Citation Nr: 0812029	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-24 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether there is clear and unmistakable error (CUE) in a 
decision of November 1980 which denied service connection for 
diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel






INTRODUCTION

The veteran had active service from September 1960 to 
September 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 2003 by the 
Department of Veterans Affairs (VA) Anchorage, Alaska 
Regional Office (RO).  The July 2003 decision determined that 
there was no CUE in a prior rating decision from November 
1980 which denied service connection for DM.

The Board notes that the February 2008 Informal Hearing 
Presentation submitted by the veteran's representative seek 
to reopen the claim for service connection for DM in addition 
to a review of the claim for CUE.  However, the only issue 
which has been developed and certified for appellate review 
is the claim for CUE.  The request to reopen the claim for 
service connection is hereby be referred to the RO for 
review.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for DM was 
denied by the RO in November 1980.

2.  The veteran did not file a notice of disagreement (NOD) 
within one year of notification of the decision.

3.  The decision of November 1980, which denied service 
connection for DM, was based on the correct facts as they 
were known at that time, and was in accordance with the 
existing law and regulations.  





CONCLUSION OF LAW

The November 1980 rating decision, which denied the veteran's 
claim for service 
connection for DM, did not contain clear and unmistakable 
error. 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 
3.105(a), 3.400(k), 20.1403 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that there was CUE in the November 1980 
RO decision which denied service connection claim for DM.  It 
is alleged that the RO failed to adequately analyze the 
treatment records from the veteran's time in service when 
making a determination as to whether the veteran was 
diagnosed with DM.  The veteran asserts that he should have 
been diagnosed with DM while in service based on the 
prescribed course of treatment and findings from medical 
examinations by the U.S. Air Force physician.  

The Board notes that the veteran filed his service connection 
claim for DM in October 1980, one month after retiring from 
service in September 1980.  In the decision of November 1980, 
the RO concluded that the claim should be denied because DM 
was not shown by the evidence of record.  The veteran was 
notified of the denial of his claim by letter in 1980.  

The veteran did not file a timely appeal with respect to the 
November 1980 RO decision when it was initially issued.  The 
RO did not subsequently communicate with the veteran 
regarding its November 1980 decision until July 1995.  The 
July 1995 letter informed the veteran that the November 1980 
decision will remain final unless new and material evidence 
is submitted to the RO for the claim to be reopened for 
readjudication.  The veteran would later submit medical 
treatment records from a U.S. Air Force medical facility from 
January 1994 to September 1995.  The RO issued a decision in 
November 1995 which reaffirmed the November 1980 decision.  
The RO did not find the treatment records to be new and 
material.  Under the applicable law and regulations, previous 
determinations which are final and binding, including 
decisions regarding service connection, will be accepted as 
being correct in the absence of clear and unmistakable error.  
See 38 C.F.R. § 3.105(a).

As a preliminary matter, while the Board is generally 
required to address the Veterans Claims Assistance Act of 
2000 (VCAA), the Board notes that it is not necessary to 
discuss the VCAA in connection with the veteran's allegation 
of CUE in this case.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  The United States Court of 
Appeals for Veterans Claims ("the Court") has held that the 
provisions of the VCAA do not apply to a claim based on an 
allegation of CUE in a previous decision.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).  The Court held 
that an attempt to obtain benefits based on an allegation of 
CUE "is fundamentally different from any other kind of action 
in the VA adjudicative process."  Livesay, 15 Vet. App. at 
178.  An allegation of CUE does not represent a "claim," but 
rather is a collateral attack on a final decision.  It 
involves a legal challenge to a prior decision and does not 
involve acquiring or submitting any additional evidence.  
Therefore, the provisions of the VCAA are not for application 
in the adjudication of the issue of CUE in a prior final RO 
decision.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993); 38 
C.F.R. § 20.1403(c).  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).  The 
decision is to be based on the record and the law that 
existed when the challenged decision was made. 38 C.F.R. § 
20.1403(b).  

A disagreement as to how facts were weighed or evaluated does 
not constitute clear and unmistakable error.  38 C.F.R. § 
20.1403(d).  Clear and unmistakable error does not include 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

The regulatory definition of clear and unmistakable error was 
based on prior rulings of the Court.  More specifically, it 
was observed in the notice of proposed rulemaking that 
Congress intended that VA adopt the Court's interpretation of 
the term "clear and unmistakable error."  Indeed, as was 
discussed in the notice of proposed rulemaking, 63 Fed. Reg. 
27,534-36 (1998), the sponsor of the bill that became the law 
specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1,567-68 (Daily Ed. Apr. 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage). 
Thus, the Board is permitted to seek guidance as to the 
existence of clear and unmistakable error in prior Board 
decisions based on years of prior Court precedent regarding 
clear and unmistakable error, such as Fugo v. Brown, 6 Vet. 
App. 40 (1993).

Clear and unmistakable error may be factual, or it may be 
legal.  On reviewing this allegation on its merits, the Board 
finds that there is no evidence of clear and unmistakable 
error based on the facts or the law.  The evidence which was 
of record at the time the veteran submitted his service 
connection claim in October 1980 was his service medical 
records.  

The veteran was never diagnosed with DM while in service.  
The service medical records contain two records for Dental 
Patient History from September 1978 and November 1979.  The 
veteran responded "No" when asked if he was ever treated 
for diabetes.  The Board notes that the November 1979 
Retirement Examination noted elevated fasting blood sugar 
levels, but also shows urinalysis was negative for sugar.  
The November 1979 Report of Medical History contained a 
disclosure whereby the veteran denied the presence of sugar 
in his urine.  

The Board does acknowledge that the veteran's subsequent 
service medical records contain a treatment record from 
December 1979 which stated the following: "mild 
hyperglycemia - possible mild AODM (adult-onset diabetes 
mellitus) or lipid disorder [eligible] secondary obesity" 
and "obesity."  The Board notes that the examining 
physician from December 1979 stated only that there was a 
"possibility" of DM.  No conclusive diagnosis was made by 
the examining U.S. Air Force physician.  Indeed, the Board 
notes that the use of "possibility" in suggesting that the 
veteran may have suffered from diabetes at the time he was in 
service makes this is a speculative opinion and is not 
sufficient medical evidence to establish entitlement to 
service connection.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992). The Board notes that the same U.S. Air Force 
physician recorded statements in January 1980 which were even 
less supportive of the claim.  The physician noted only 
"mild hyperglycemia, obesity" and also stated "good 
results with diet so far."  

Furthermore, the Board does take note that the RO 
acknowledged in its November 1980 decision that the veteran 
had a high fasting blood sugar as disclosed on his retirement 
exam but also noted that the veteran did not have polyuria, 
polyphagia, polydipsia or blurred vision.  The RO also 
acknowledged that the veteran did have mild hyperglycemia but 
DM was not diagnosed.  

The Board notes that there was no evidence at the time of the 
November 1980 decision that the veteran was diagnosed with DM 
one year after leaving the service.  The Board finds that the 
decision of November 1980, which denied service connection 
for DM, was based on the correct facts as they were known at 
that time.  The rating decision shows that the RO considered 
all of the evidence which was of record at that time, namely 
the service medical records.  The service medical records 
showed the veteran had the symptoms that are commonly 
associated with DM, but no conclusive diagnosis was made 
while in service.  Although the veteran disagrees with the 
conclusions reached by the RO, an asserted failure to 
evaluate and interpret the evidence correctly is not clear 
and unmistakable error.  See generally, Eddy v. Brown, 9 Vet. 
App. 52 (1996).  

The veteran's representative has argued that there were 
indicators in the service medical records that the veteran 
may have had DM, and this should have triggered a VA 
examination.  However, the absence of a VA examination would 
not be clear and unmistakable error.  See Allin v. Brown, 6 
Vet. App. 207, 214 (1994).  

The Board finds that the decision by the RO was in accordance 
with the applicable law and regulations.  A service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The Board acknowledges that evidence of record contains 
numerous treatment records documenting the veteran's post-
service DM treatment.  A post-service medical record from 
October 1980 at a U.S. Air Force medical facility stated 
"mild AODM."  However, these documents will not be factored 
into the Board's review of the CUE claim because the 
documents were not of record at the time the November 1980 
claim was decided.

The Board concludes the November 1980 decision was not 
clearly and unmistakably erroneous in failing to award 
service connection for DM.  There was no error of fact or law 
that if evaluated by the Board would result in a manifestly 
different conclusion to which reasonable minds could not 
differ.  In reaching this conclusion, the Board observes that 
the evidence of record at the time of the November 1980 
decision was correctly reported.  Also, the pertinent 
statutory and regulatory provisions extant at the time of the 
November 1980 decision were correctly applied.  Mere 
disagreement with the weighing of service medical records 
extant in 1980 does not amount to CUE.  See Russell v. 
Derwinski, 3 Vet. App. 310 (1992) (en banc)).  As such, the 
Board concludes that the November 1980 rating decision, which 
denied the veteran's claim for service connection for DM, did 
not contain clear and unmistakable error.


ORDER

Revision of the rating decision of November 1980 which denied 
service connection for DM, on the basis of clear and 
unmistakable error, is denied.  



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


